Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 17, 2018

                                          No. 04-18-00559-CV

                                  IN RE Kishan Kumar MANGTANI

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On August 9, 2018, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition for writ of mandamus in this court no later than September 4, 2018. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on August 17, 2018.


                                                       PER CURIAM




           ATTESTED TO: ___________________________________
                       KEITH E. HOTTLE,
                       Clerk of Court




1
  This proceeding arises out of Cause No. 2015-CVG-002787-D4, styled In the Matter of the Marriage of San
Juanita Barajas Mangtani and Kishan Kumar Mangtani, pending in the 406th Judicial District Court, Webb County,
Texas, the Honorable Oscar J. Hale, Jr. presiding.